                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    TAMARA BROWN,                                )
                                                 )
           Plaintiff,                            )
                                                 )        No. 2:19-cv-02612-TLP-tmp
    v.                                           )
                                                 )        JURY DEMAND
    UNITED STATES DEPARTMENT OF                  )
    AGRICULTURE FOOD SAFETY and                  )
    TYSON FOODS FSIS OFFICE AND                  )
    TYSON FRESH MEATS (SLAUGHTER),               )
                                                 )
           Defendants.                           )


            ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
                            RECOMMENDATION


         Plaintiff Tamara Brown sued pro se claiming termination of her employment, retaliation,

and failure to accommodate her disability under Title VII, 42 U.S.C. § 2000e–2000e17, and the

Americans with Disabilities Act, 29 U.S.C. §§ 621–634. (ECF No. 1.) The Magistrate Judge

issued a Report and Recommendation (“R&R”) under Administrative Order 2013-05

recommending that this Court dismiss this action sua sponte under 28 U.S.C. § 1915(e)(2). (ECF

No. 7 at PageID 28.) Neither Party objected to the R&R. 1 For the reasons below, this Court

ADOPTS the R&R in its entirety and DISMISSES Plaintiff’s Complaint under 28 U.S.C. §

1915(e)(2).




1
    Objections to the R&R were due within 14 days of the R&R being entered—October 11, 2019.
I.     In Forma Pauperis Case Screening

       The Court must screen any case proceeding in forma pauperis to determine whether it is

baseless or malicious, fails to state a viable claim for relief, or seeks monetary relief against an

immune defendant. If a case falls into one of these categories, “the court shall dismiss the case at

any time . . . .” See 28 U.S.C. § 1915(e)(2). As mentioned above, the Magistrate Judge conducts

this screening under Administrative Order 2013-05 and 28 U.S.C. § 636(b)(1)(B). The R&R

recommends dismissal of the Complaint for failure to state a viable claim for relief. (ECF No. 7

at PageID 24.) Specifically, the Magistrate Judge noted that Brown listed only documents she

sent to the Equal Employment Opportunity Commission supporting her allegations, but listed no

other allegations related to the alleged discrimination. (Id. at PageID 25.) The Magistrate Judge

thus found “alleg[ing] essentially no facts about her employment discrimination claim,” Brown

failed to “meet the plausibility pleading standard required by the Federal Rules.” (Id. at PageID

27–28.)

II.    Adopting the R&R

       Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Neither party objected

to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d),

72(b)(2). When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes.

          Having reviewed the R&R, the Court finds no clear error and ADOPTS the R&R in its

 entirety. Accordingly, the Court and DISMISSES Plaintiff’s Complaint.



                                                  2
SO ORDERED, this 28th day of October, 2019.

                                 s/ Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                  3
